DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Applicants have amended claims 1-7 and added new dependent claims 8-15.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the latest amendment of the claims, filed 4/12/2022, with respect to amended claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
The applicants have made arguments based upon the amended claims that includes the additional features of the groove of the screw including the features of the bottom surface, the first and second inners side surfaces and of the first and second parts.  Here, these features have been considered along with the arguments and are persuasive over the prior art references.
Additionally, the previous obviousness double patenting rejection of the claims are now withdrawn in light of the latest amended claims.  The amended claims having additional specific features regarding the grooves that are not taught by the previously indicated patents and applications, and the further over the prior art references that were used in the obviousness double patenting rejections, see below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to teach the claimed invention regarding the plasticization device having a barrel with facing surface that faces the groove forming surface and having a discharge port, heater, and screw, wherein the screw having a groove forming surface, with groove that extend spirally, the groove with the first and second inner side that are coupled to a bottom surface and of the inclined first and second inner side surfaces with respect to the rotation axis in the first part of the cross section of the screw, particularly with the features of the length of the bottom surface in the first part of the cross section of the screw being larger than a distance between first and second point in the first part of the cross section of the screw.
Here, the closest prior art include:
Stubenruss US 2017/0210069 that teaches of the screw that is configured around a rotation axis and having a groove forming surface that is spirally formed in relation to the axis and facing a barrel with facing surface.  Stubenruss fails to teach the features regarding side surfaces of the grooves and of the inclination of the side surfaces along with the claimed distances in relation to the screw elements cross section.
The JP 2011-020378 reference was used to teach of the spiral grooves along with an inclination along the bottom surface of the screw, and lacks teaching of the inclination in the respective side surfaces, particularly with the teaching of the distances being greater between the surfaces at the bottom surface compared to the first and second point.  Instead the inclination of the JP reference would have a different direction in regards to the inclination of the screw side surfaces.
Watson US 5975440 being similar to the JP’378 reference in regards to the deficiency regarding the inclination and the surfaces compared to the claimed invention.
The Yuyama US 10583604 reference was used for teaching in a dependent claims regarding the stage and additional nozzle, and would remain deficient in teaching the features of the claimed invention of the parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726